February 4, 1993
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-1414 

                  CARMEN RODRIGUEZ-OQUENDO,

                    Plaintiff, Appellant,

                              v.

           SECRETARY OF HEALTH AND HUMAN SERVICES,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jaime Pieras, Jr., U.S. District Judge]
                                                    

                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.
                                     

                                         

Raymond Rivera Esteves and Juan A.  Hernandez Rivera on brief  for
                                                    
appellant.
Daniel  F.  Lopez  Romo,  United  States  Attorney,  Jose  Vazquez
                                                                  
Garcia, Assistant United States Attorney, and Amy  S. Knopf, Assistant
                                                       
Regional Counsel, Department  of Health and  Human Services, on  brief
for appellee.

                                         

                                         

          Per Curiam     We   have  carefully   reviewed  the
                    

record  and  find  that  substantial  evidence  supports  the

finding that the  claimant retained the  physical and  mental

capacity  to perform  the simple,  routine, light,  unskilled

jobs  as   determined  by  the  Secretary.    We  reject  the

claimant's  attacks  on  the  Secretary's assessment  of  the

vocational   expert's  testimony,   and  conclude   that  the

Secretary's   decision  to   deny   disability  benefits   is

reasonably and adequately supported by the record as a whole.

We affirm the  judgment of the  district court  substantially

for the  reasons stated in the  magistrate-judge's report and

recommendation as adopted by the district court.

          Affirmed.